COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Harris County v. Pasadena Refining System, Inc. and Crown
                            Central, LLC

Appellate case number:      01-13-01067-CV

Trial court case number:    2013-02153

Trial court:                55th District Court of Harris County

        On May 12, 2014, appellant, Harris County, filed an “Unopposed Third Motion to
Extend Time to File Appellant’s Brief,” requesting a 49-day extension of the deadline for
filing its brief. In its motion, appellant acknowledges that this Court previously ordered
that no further extensions of the deadline would be granted, but contends that an
extension is warranted because “a number of items which were requested by Appellant to
be included in the clerk’s record were omitted by the trial court clerk.” Nevertheless,
appellant filed an appellant’s brief on the same day as it filed the motion for extension.
       Accordingly, because appellant timely filed a brief, we dismiss appellant’s motion
to extend time to file its brief as moot. If necessary and appropriate, appellant may file
an amended brief without leave of the Court no later than 14 days after the filing of the
supplemental clerk’s record by the trial court clerk1; any such amended brief shall only be
amended by the addition of appropriate citations to the supplemental clerk’s record. The
deadline for filing appellees’ briefs remains June 11, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court
Date: May 20, 2014

1
       On May 12, 2014, Appellant requested that the trial court clerk file a supplemental
       clerk’s record containing the omitted items. See TEX. R. APP. P. 34.5(c).